This action was instituted by the Atlas Securities Company against J.C. Derringer and Harvey Froderman *Page 752 
to replevin an automobile. The cause was dismissed as to Derringer. Defendant Froderman having filed an answer, the parties agreed on the evidential facts and a written statement thereof was filed. By agreement the cause was submitted to the court, without a jury, on the facts thus presented. The court found for the defendant. A motion for a new trial was overruled and that action of the court is the only error assigned.
Two reasons for a new trial are properly assigned, viz.: (a) That the decision is not sustained by sufficient evidence; and (b) that the decision is contrary to law. We have carefully considered the case in all its aspects and we find no reversible error.
Judgment affirmed.
 *Page 1